Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raj et al. (US 10616175 B2) - a switch includes a first communication interface to communicate with a first device, a second communication interface to communicate with a proxy device enabled to perform proxy address resolution, and a processor to receive a first data packet from the first device targeted to a first layer 3 network address, send, to the proxy device, an address resolution request to obtain a layer 2 network address corresponding to the first layer 3 network address, and responsive to receiving a response to the address resolution request, update a forwarding information structure to refer to a layer 3 network address of the proxy device, the forwarding information structure useable to forward a second data packet to the proxy device for transmission of the second data packet to a destination device, but does not disclose processing the transformed group next hop entries and the first set of transformed next hop entries, associated with the default forwarding classes, to generate the second set of transformed forwarding next hop entries comprises: determining forwarding classes associated with the default forwarding classes; processing, by the network device, the transformed group next hop entries and the first set of transformed forwarding next hop entries, associated with all classes of traffic, to generate a third set of transformed forwarding next hop entries; grouping, by the network device and based on the forwarding classes and generate a final set of transformed forwarding next hop entries; transforming, by the network device, the final set of transformed forwarding next hop entries into a particular format to be configured to represent traffic distribution for all forwarding classes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462